— Order unanimously reversed on the law without costs and matter remitted to Chautauqua County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in dismissing as untimely respondent’s objections to the order of the Hearing Examiner. Pursuant to Family Court Act § 439 (e), respondent had 30 days from the entry of the order to file his objections. Service with notice of entry is required to commence the running of that period (see, Matter of Stone v Schlegal, 132 Mise 2d 808, 809; see generally, Cultural Ctr. Commn. v Kokoritsis, 103 AD2d 1018). The Hearing Examiner’s order was entered on August 28, 1990, and respondent’s objections were not filed until December 10, 1990. The record, however, fails to establish that respondent was ever properly served with the order (see, CPLR 2103 [b]). Thus, petitioner failed to show that respondent’s objections were untimely. (Appeal from Order of Chautauqua County Family Court, Kelly, J. — Child Support.) Present — Denman, P. J., Boomer, Pine, Balio and Fallon, JJ.